United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dale M. Weppner, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2053
Issued: August 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 14, 2011 appellant, through her attorney, filed a timely appeal from a
March 15, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying authorization for surgery. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP abused its discretion by denying authorization for cervical
surgery, a cervical collar and a bone stimulator.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s attorney contends that OWCP’s decision is erroneous and failed to
take into account the medical evidence of disc pathology at the surgical levels, which was
attributed to the accepted employment injury.
FACTUAL HISTORY
On June 3, 2002 appellant, then a 29-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that on May 12, 2002 she sustained a neck strain after a patient kicked her in the
chin at work. OWCP accepted the claim for cervical neck strain. Appellant received
compensation for wage loss from October 21, 2002 to January 9, 2003 and returned to a lightduty position.
A May 12, 2002 magnetic resonance imaging (MRI) scan of the cervical spine showed
slightly reduced disc space at C4-5.
A July 15, 2002 MRI scan of the cervical spine revealed degenerative disc disease and
cervical spondylosis. On axial images at C3-4 and C5-6 there was mild disc bulge without
herniation or canal stenosis. At C4-5 there was a moderate disc bulge with posterior osteophytes
but not cord compression or canal stenosis.
In a November 25, 2002 report, Dr. John P. Metzler, a Board-certified physical medicine
and rehabilitation physician, diagnosed C4-5 central disc protrusion/herniation and advised
appellant to continue with her light-duty work. He reported discussing the possibility of a
referral for surgical evaluation.
On May 23, 2003 Dr. Metzler reported that appellant was pregnant and if she had
persistent symptoms beyond that time, he would consider evaluation for further injections versus
surgical referral.
In a June 9, 2003 report, Dr. Metzler reiterated his diagnosis of C4-5 disc protrusion and
indicated that appellant had been experiencing increased symptoms in her neck. He opined that
her symptoms were directly related to her employment injury and in no way related to her
pregnancy. Dr. Metzler stated that, as appellant was pregnant, she was not a candidate for a
surgical procedure, but would be reevaluated post pregnancy if physical therapy was not
successful.
On April 9, 2004 Dr. Metzler diagnosed history of a C4-5 disc protrusion and stated that
he had not seen appellant since May 2003. Appellant reported neck pain that radiated down into
her right shoulder and into her right arm. Dr. Metzler recommended an updated MRI scan and
referred her for evaluation for surgical intervention.
Appellant submitted an April 28, 2005 x-ray of the cervical spine which revealed loss of
cervical lordosis in the presence of degenerative disc disease at C4-5 with hypertrophic spurring
and narrowing of the right neural foramen at C4-5.
In a June 7, 2006 report, Dr. Robert P. Poetz, an osteopath Board-certified in family
medicine, diagnosed preexisting cervical degenerative disc disease and cervical strain with
2

possible C4-5 and C5-6 disc protrusion and exacerbation of cervical degenerative disc disease on
May 12, 2002. He opined that appellant’s prognosis was guarded due to the length of time
elapsed since the injury and the continuance of pain in all areas of symptomology. Dr. Poetz
recommended surgical intervention if indicated.
In an April 19, 2010 report, Dr. R. Peter Mirkin, a Board-certified orthopedic surgeon,
reviewed appellant’s medical records and conducted a physical examination. Appellant’s range
of motion of her cervical spine was markedly limited and she had a positive Spurling sign.
X-rays revealed spondylitic changes most severe at C4-5 and C5-6. Dr. Mirkin diagnosed
cervical spondylosis and indicated that she first developed symptomatology when she was kicked
in the face at work. He recommended a new MRI scan and indicated that she may be a candidate
for further intervention as she had had symptoms for many years.
An April 26, 2010 MRI scan of the cervical spine revealed C3-4 and C4-5 disc bulging
without spinal canal stenosis, C5-6 central disc protrusion with mild spinal canal stenosis and
moderate left neural foraminal narrowing and C6-7 minimal disc bulge.
On April 28, 2010 Dr. Mirkin indicated that appellant’s MRI scan showed severe
spondylosis with stenosis and foraminal narrowing at C5-6. She had less severe disease at other
levels, most notably C4-5. Dr. Mirkin opined that appellant had to consider living with the
condition or having a two-level decompression, instrumentation and fusion at C4-5-6.
In a June 8, 2010 report, Dr. Mirkin reviewed appellant’s diagnostic studies and opined
that her condition of cervical radiculopathy was causally related to the May 12, 2002
employment injury.
In a July 28, 2010 letter appellant, through her attorney, requested authorization of
cervical spinal surgery and utilization of a spinal stimulator. She stated that she had not received
medical treatment for the period May 3, 2006 through April 18, 2010 and had lived with her
condition hoping not to need surgery, but decided to proceed with treatment after consulting with
Dr. Mirkin.
By letter dated August 19, 2010, OWCP referred the case to an OWCP medical adviser to
review appellant’s request for cervical spinal surgery and spinal stimulator.
By report dated August 20, 2010, an OWCP medical adviser reviewed the medical
evidence and opined that cervical surgery, a cervical collar and a bone stimulator were not
necessitated by the employment injury. He noted that appellant was free of neck pain based on
physical therapy reports of July 22 and 29, 2002, that following a July 15, 2002 MRI scan
appellant underwent pain management procedures in 2002 and 2003 which ceased in 2004 and
that it was not until April 19, 2010 that she had a “markedly positive Spurling sign” resulting
from a very brief examination by Dr. Mirkin. The medical adviser went on to say that the MRI
scan showed cervical degenerative changes incidental to but did not correlate with appellant’s
symptoms at that time. According to the available documents, the medical adviser further noted
that appellant did not receive any further treatment until 2010.
By decision dated September 24, 2010, OWCP denied authorization for a cervical collar,
a bone stimulator and two-level decompression, instrumentation and fusion at C4-5-6 levels. It
3

noted that her case was accepted only for cervical strain and found that the medical evidence of
record was not sufficient to establish that her current cervical condition was causally related to
the May 12, 2002 employment injury.
On October 13, 2010 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative. She submitted an October 20, 2010 report by Dr. Mirkin who
opined that there was a causal connection between the May 12, 2002 employment injury and
appellant’s current condition.
Appellant indicated that she developed significant
symptomatology on that date and had persisted to the present. She also indicated that the
symptoms did improve for a short period of time and there was a period when she was out for
pregnancy and her treatment stopped before her neck pain recurred. Dr. Mirkin explained that
the radiographs he reviewed indicated the pathology that would cause appellant’s
symptomatology. He opined that her symptomatology was due to the spondylosis that was
directly aggravated by the employment injury and the fact that she had no medical treatment for
several years had no relationship to causal relationship.
A hearing was held on January 19, 2011 before an OWCP hearing representative.
Appellant provided testimony and the hearing representative allotted 30 days for the submission
of additional evidence.
Subsequently, appellant submitted a narrative statement. In a January 27, 2011 report,
Dr. Mirkin opined that the indication for surgery was cervical spondylosis which was noted on
the x-rays. He reiterated his opinion that there was a significant aggravation of appellant’s
underlying disc disease on May 12, 2002 after significant trauma to her cervical spine.
Dr. Mirkin stated that he would agree that she did have some preexisting degenerative disc
disease, but it was not until the employment injury when she was struck in the face that she
became symptomatic. He noted that appellant acknowledged that her symptoms improved for a
short period of time but they recurred and became worse over time.
By decision dated March 15, 2011, an OWCP hearing representative affirmed the
September 24, 2010 decision denying the requested cervical surgery.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.2 In interpreting section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.3 OWCP has administrative discretion in choosing the means to

2

5 U.S.C. § 8103(a).

3

See Dale E. Jones, 48 ECAB 648, 649 (1997).

4

achieve this goal and the only limitation on its authority is that of reasonableness.4 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.5
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.6 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.7 Therefore, in order to prove that
the surgical procedure is warranted, appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for OWCP to authorize payment.8
ANALYSIS
OWCP accepted that appellant sustained cervical neck strain as a result of a May 12,
2002 employment injury. In a decision dated September 24, 2010, it denied authorization for a
cervical collar, a bone stimulator and two-level decompression, instrumentation and fusion at
C4-5-6 levels. By decision dated March 15, 2011, an OWCP hearing representative affirmed the
September 24, 2010 decision. The Board finds that OWCP did not abuse its discretion by
denying authorization for cervical surgery, a cervical collar and a bone stimulator.
Upon physical examination on April 19, 2010, Dr. Mirkin found markedly limited range
of motion of the cervical spine was and a positive Spurling sign. X-rays revealed spondylitic
changes most severe at C4-5 and C5-6. Dr. Mirkin diagnosed cervical spondylosis and stated
that appellant first developed symptomatology when she was kicked in the face at work. On
April 28, 2010 Dr. Mirkin indicated that appellant’s MRI scan showed severe spondylosis with
stenosis and foraminal narrowing at C5-6. Appellant had less severe disease at other levels, most
notably C4-5. Dr. Mirkin opined that she had to consider living with her condition or having a
two-level decompression, instrumentation and fusion at C4-5-6. In a June 8, 2010 report, he
reviewed appellant’s diagnostic studies and opined that her condition of cervical radiculopathy
was causally related to the May 12, 2002 employment injury. On August 20, 2010 an OWCP
medical adviser reviewed appellant’s medical history and found that cervical surgery, a cervical
collar and a bone stimulator were not necessitated by the employment injury. He explained that
all pain management treatments ceased in 2004, that appellant was not treated again for her
4

See Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by OWCP is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).
5

See Minnie B. Lewis, 53 ECAB 606 (2002).

6

See Kennett O. Collins, Jr., 55 ECAB 648 (2004); Debra S. King, 44 ECAB 203, 209 (1992).

7

Id.; see also M.B., 58 ECAB 588 (2007); Bertha L. Arnold, 38 ECAB 282 (1986).

8

See R.C., 58 ECAB 238 (2006); Cathy B. Millin, 51 ECAB 331, 333 (2000).

5

cervical condition until April 19, 2010 when the positive Spurling sign was noted. The medical
adviser stated that the degenerative changes found in the MRI scan of July 2002 did not correlate
with appellant’s symptoms at the time. On October 20, 2010 and January 27, 2011 Dr. Mirkin
disagreed with the medical adviser and reiterated his prior opinion that there was a significant
aggravation of appellant’s underlying disc disease on May 12, 2002 after significant trauma to
her cervical spine. The Board notes that the mere fact that appellant’s preexisting degenerative
disc disease became symptomatic following the May 12, 2002 employment injury, does not in
and of itself establish a causal connection. The reports of Dr. Mirkin are not well rationalized as
to how the accepted cervical strain aggravated or contributed to her cervical degenerative
disease. He does not adequately address the gaps in medical treatment of record or explain how
the mechanism of injury caused or aggravated the preexisting degenerative disease thereby
necessitating surgery. The Board finds that his reports are speculative on the issue of causal
relationship between the employment injury and the need for further medical treatment.
Appellant also submitted reports by Dr. Metzler and Dr. Poetz which date back to 2002
and 2006. As they are not relevant to appellant’s medical status in 2010 when Dr. Mirkin
recommended surgical intervention, the Board finds that they are not sufficient to support the
need for surgery.
The Board finds that, based on the medical adviser’s report, OWCP did not abuse its
discretion when it denied authorization for cervical surgery, a cervical collar and a bone
stimulator.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying authorization for
cervical surgery, a cervical collar and a bone stimulator.

6

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

